DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display apparatus with electrodes used for sensing by both electromagnetic induction and by self-capacitance”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,385,739 in view of Lee et al. in US 2014/0078104 (hereinafter Lee). 
Patent ‘739 claim 1 recites all limitations of instant claim 1 and more except for requiring that the detection electrode lines extend in the second direction (see instant claim 1 line 5 from last line) and positively requiring that the first electrodes are provided in the same layer as the detection electrode lines and cross the detection electrode lines in a plan view (see instant claim 1 last three lines).  
With respect to the first electrodes provided in the same layer as the detection electrode lines, this is encompassed by one of the embodiments of the limitation “a plurality of first electrodes provided in the same layer as the detection electrodes or the detection electrodes lines…” of patent ‘739 claim1 and instant claim 1.
With respect to the detection electrodes lines extend in the second direction and the first electrodes cross the detection electrode lines in a plan view, please note that the second direction crosses the first direction, the first electrodes extend in the first direction and the signal lines extend in the second direction per patent ‘739 claim 1 and instant claim 1. 
Lee discloses a second direction (Lee’s Fig. 21, 26B: DR2) that crosses a first direction (Lee’s Fig. 26A: DR1), first electrodes extending in the first direction (Lee’s Fig. 26A: TE1), signal lines extending in a second direction (Lee’s Figs. 21, 24A: DL) and detection electrode lines also extending in the second direction (Lee’s Fig. 26B: TE2) and crossing the first electrodes (Lee’s Fig. 25). 
Therefore, it would have been obvious to one of ordinary skill in the art for the patent ‘739 claim 1 to have the detection electrode lines extend in the second direction and the first electrodes to cross the detection electrode lines in a plan view, in order to obtain the predictable result of detection electrode lines formed in the same direction as signal lines (Lee’s Fig. 1, 21, 24A, 26B: TE2 and DL).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in US 2014/0078104 (hereinafter Lee).
Lee discloses a display apparatus comprising: 
a substrate (Lee’s Figs. 49-50 and par. 363); 
a plurality of pixel electrodes (Lee’s Figs. 21, 49-50 and par. 368); 
a plurality of detection electrodes (Lee’s Fig. 26B and par. 264: see SP2) arranged in a matrix in a display area of the substrate (Lee’s Fig. 26B); 
a plurality of detection electrode lines (Lee’s Fig. 26B and par. 256, 264: see TE2 and CP2 connecting SP2) coupled to the respective detection electrodes (Lee’s Fig. 26B and par. 264); 
a plurality of first electrodes (Lee’s Fig. 26A and par. 256, 258: see units TU1 of electrodes TE1) provided in the same layer as the detection electrodes or the detection electrode lines (Lee’s par. 314: TE1 and TE2 on same layer, where SP1 and CP2 are formed on TSS1 per Figs. 32 and 34) and extending in a first direction (Lee’s Fig. 26A: DR1); 
a plurality of switching elements (Lee’s Figs. 24 and par. 248: TFT for each pixel in Fig. 1) coupled to the respective pixel electrodes (Lee’s Figs. 24 and par. 248); 
a plurality of signal lines (Lee’s Figs. 21, 24A and par. 250: data lines DL) coupled to the switching elements (Lee’s Fig. 24A) and extending in a second direction (Lee’s Fig. 21: DR2) crossing the first direction (Lee’s Figs. 21, 26); 
a coupling member (Lee’s Fig. 26A and par. 258: see coupling of two TU1s at left for each TE1) provided in a peripheral area (Lee’s Fig. 26A: left) and configured to couple ends of the first electrodes to each other (Lee’s Fig. 26A and par. 258: coupling of adjacent TU1s); and 
a drive circuit (Lee’s Figs. 28) configured to output a first drive signal (Lee’s Figs. 28 and par. 277) in a first sensing period (Lee’s par. 277-278: period for supplying first touch coils for sensing a stylus) in which an electromagnetic induction method is used (Lee’s par. 277-278: resonance of magnetic field), 
wherein the detection electrode lines (Lee’s Fig. 26B and par. 256, 264: see TE2 and CP2 connecting SP2) extend in the second direction (Lee’s Fig. 21, 26B: DR2), and the first electrodes (Lee’s Fig. 26A and par. 256, 258: see units TU1 of electrodes TE1) are provided in the same layer as the detection electrode lines (Lee’s par. 314: TE1 and TE2 on same layer, where SP1 and CP2 are formed on TSS1 per Figs. 32 and 34) and cross the detection electrode lines in a plan view (Lee’s Fig. 25).
Lee fails to disclose the coupling member provided in a peripheral area (Lee’s Fig. 26A and par. 258: see coupling of two TU1s at left for each TE1) outside the display area.
However, Lee does disclose the drivers connected to the end of the lines outside the display area (Lee’s Fig. 1: see TL connected to first driver outside LDP) and that the lines are made out of metal and therefore in areas of no transmittance covered by a black matrix (Lee’s Fig. 31B and par. 311). Therefore, it would have been obvious to one of ordinary skill in the art for Lee’s coupling member already in the peripheral area (Lee’s Fig. 26A and par. 258: see coupling of two TU1s at left for each TE1) to be outside the display (Lee’s Fig. 1: outside LDP), in order to obtain the benefit of not being visible to the outside (because they are made out of metal and cannot be in a transmittance area per Lee’s Fig. 31B and par. 311) and because the coupling member is already at the end of the line and to be connected to the driver outside the display area (Lee’s Fig. 1: see TL to first driver outside LDP).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art fails to disclose ALL limitations of claim 1 in addition to “wherein each of the detection electrode lines includes a first partial detection electrode line and a second partial detection electrode line, and the first partial detection electrode line and the second partial detection electrode line are placed adjacent to each other in the second direction with a corresponding one of the first electrodes therebetween and are electrically coupled to each other via a bridge line provided in a different layer from the detection electrode lines”. 
Dependent claims 3-4 are indicated as allowable for at least the same reason.
The closest prior art to Lee fails to disclose the features of claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurasawa et al. in US 2017/0108972, Gu in US 2019/0361549 and Kobori et al. in US 2019/0064944 all directed to EM and capacitive touch on the same panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/            Primary Examiner, Art Unit 2621